      Case 1:18-cv-01679-TCW Document 23 Filed 11/16/18 Page 1 of 5




              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               (BID PROTEST)

NAVIENT SOLUTIONS LLC,                      )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )     No. 18-1679C
                                            )     (Judge Wheeler)
THE UNITED STATES,                          )
                                            )     FILED UNDER SEAL
                      Defendant.            )


             INDEX TO THE ADMINISTRATIVE RECORD

TAB                      DOCUMENT NAME/DESCRIPTION                        PAGE

                                  MARKET RESEARCH

 1    Briefing Slides - FSA Next Generation (NextGen)Financial Services    1
      Environment (November 13, 2017)

 2    Briefing Slides - FSA NextGen Financial Services Environment         27
      (November 15, 2017)

 3    NextGen Request for Advanced Market Research Information             60

            a. Appendix A - FSA Next Generation Financial Services         78
               Environment Vision Presentation

 4    Briefing Slides - FSA NextGen Financial Services Environment         97
      (December 12, 2017)

 5    Updated NextGen Request for Advanced Market Research Information    117
      (December 18, 2017)

 6    Responses to Request for Advanced Market Research Information       135
      (December 22, 2017)

 7    Market Research Report (February 2, 2018)                           137

            a. Briefing Slides - Part 1                                   144
      Case 1:18-cv-01679-TCW Document 23 Filed 11/16/18 Page 2 of 5




TAB                   DOCUMENT NAME/DESCRIPTION                             PAGE

         b. Briefing Slides - Part 2                                        167

8     NextGen Collections - Best Practices and Case Studies (April 2018)    254

           PHASE ONE – NEXTGEN FINANCIAL ENVIRONMENT

9     Acquisition Plan (February 23, 2018)                                  263

10    Source Selection Plan (April 11, 2018)                                275

11    Amended Source Selection Plan (May 14, 2018)                          292

12    Solicitation, with Attachments 1-8 (February 21, 2018)                311

13    Amendment 0001                                                        614

14    Amendment 0002                                                        649

15    Amendment 0003                                                        684

16    Amendment 0004                                                        973

17    Amendment 0005                                                        974

18    Proposal Submission - General Dynamics Information Technology, Inc.
      (April 18, 2018)

         a. Volume I - Executive Summary                                    1013

         b. Volume II - Solution                                            1022

         c. Volume III - Past Performance                                   1099

         d. Volume IV - Cost / Price                                        1123

         e. Volume V - Student Financial Aid Services Environment           1158

         f. Volume VI - Teaming Arrangements - Subcontracting               1171

19    Consensus Evaluation - Component E                                    1187




                                             2
      Case 1:18-cv-01679-TCW Document 23 Filed 11/16/18 Page 3 of 5




TAB                   DOCUMENT NAME/DESCRIPTION                              PAGE

20    Consensus Evaluation - Component F                                     1196

21    Selection Statement - Component D (August 23, 2018)                    1205

22    Selection Statement - Component E (September 5, 2018)                  1221

23    Selection Statement - Component F (September 5, 2018)                  1259

          PHASE TWO – NEXTGEN FINANCIAL ENVIRONMENT

24    Master Acquisition Plan (September 5, 2018)                            1291

25    Acquisition Plan - Component C (September 24, 2018)                    1303

26    Acquisition Plan - Component D (September 24, 2018)                    1311

27    Supplemental Acquisition Plan - Component E & F (September 24, 2018)   1320

28    Solicitation - Component C (September 24, 2018)                        1329

29    Solicitation - Component D (September 24, 2018)                        1380

30    Solicitation - Business Vendor Operations (formerly Component E & F)   1435
      (September 24, 2018)

         a. Solicitation Attachments (for All Components)                    1489

         b. Financial Attachments                                            1650

         c. Attachments to Additional Current State                          3810

31    Solicitation Amendments - Component C

         a. 0001                                                             4408

         b. 0002                                                             4410

32    Solicitation Amendments - Component D

         a. 0001                                                             4411




                                           3
      Case 1:18-cv-01679-TCW Document 23 Filed 11/16/18 Page 4 of 5




TAB                   DOCUMENT NAME/DESCRIPTION                                  PAGE

         b. 0002                                                                 4413

         c. 0003                                                                 4420

33    Solicitation Amendments - Component E & F

         a. 0001                                                                 4434

         b. 0002                                                                 4438

         c. 0003                                                                 4440

34    Source Selection Plan - Business Process Operations, 18R0024               4446
      (October 5, 2018)

35    Amended Source Selection Plan - Business Process Operations, 18R0024       4464
      (October 23, 2018)

36    Source Selection Plan - Transitional Core Processing and Related Support   4484
      Activities, 18R022 (November 1, 2018)

37    Amended Source Selection Plan - Transitional Core Processing and           4502
      Related Support Activities, 18R0022 (November 9, 2018)

38    Memorandum for Record - Amendment of Source Selection Plan for             4521
      Transitional Core Processing and Related Support Activities, 18R0022
      (November 9, 2018)

39    Memorandum for Record - Amendments to 18R0022 and 18R0024                  4522
      (November 9, 2018)

                            NITAAC CIO-SP3 GWAC

40    Supplemental Acquisition and Evaluation Plan - Enterprise-Wide Digital     4524
      and Customer Care Platform Services (August 21, 2018)

41    Request for Quote - Enterprise-Wide Digital and Customer Care Platform     4530
      Services (August 29, 2018)

42    Amendments - NITAAC Solicitation

         a. 0001                                                                 4598


                                           4
      Case 1:18-cv-01679-TCW Document 23 Filed 11/16/18 Page 5 of 5




TAB                  DOCUMENT NAME/DESCRIPTION                          PAGE

         b. 0002                                                        4599

         c. 0003                                                        4600

         d. 0004                                                        4602

         e. 0005                                                        4603

                       COMPONENT CANCELLATION

43    Memorandum For Record - Cancellation of NextGen Component H       4604
      (August 23, 2018)

44    Memorandum For Record - Cancellation of NextGen Component A/B     4606
      (August 27, 2018)

45    Agency Response to Navient - Cancellation of Phase I Components   4608
      (September 24, 2018)




                                         5
